ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                             )
Timken Aerospace Transmissions, LLC          )      AS BC A No. 60013
                                            )
Under Contract No. W58RGZ-l 0-D-O 163        )

APPEARANCES FOR THE APPELLANT:                      Nicole J. Owren-Wiest, Esq.
                                                    Jillian D. Volkmar. Esq.
                                                      Wiley Rein LLP
                                                      Washington. DC

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders. Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Matthew A. Freeman, JA
                                                     Trial Attorney

                               ORDER OF DISMISSAL

            The appeal has been withdrawn. Accordingly. it is dismissed from the
Board's docket with prejudice.

      Dated: 1 September 2015
                                                     ,,/~--/            ~··
                                                                          /
                                                 /'';:~ _/~ /'1{/            ·.       .
                                             ~Mi-Rk~~I>ITR
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60013, Appeal of Timken Aerospace
Transmissions, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder. Armed Services
                                                 Board of Contract Appeals




                                                                                            r